 ALUMINUMWORKERS INTERNATIONALUNION411WE WILL NOTcause or attempt to cause M.B.Morgan, his agents, suc-cessors, or assigns, or any memberof the PDC of A to discriminatein regardto the hire or tenure of employmentof G. J.McDaniels or any other employeeor prospective employee in violation of Section 8 (a) (3) of thesaid Act.WE WILL NOTin any manner restrain or coerce employeesof M. B.Morgan,d/b/a M. B. Morgan PaintingContractor,his successors and assigns,in theirexercise of the right to self-organization,to form labororganizations,to joinor assist any labor organization,to bargaincollectivelythrough representativesof their own choosing,to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection,or to refrainfrom any orall such activities,except to the extentthat suchrightmaybe affected by anagreement requiring membership in a labor organization as a condition ofemployment,as authorized in Section8 (a) (3) of the Act.WE WILL make G. J. McDanielswhole for any loss of pay suffered by reasonof the discrimination against him.BROTHERHOOD OF PAINTERS,DECORATORS AND PAPERHANGERSOF AMERICA,LOCAL 902, AFL,Labor Organization.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or coveredby anyother material.ALUMINUM WORKERS INTERNATIONALUNION,LOCAL No. 135, AFLandLEONA H. BONESS.CaseNo. 13-CB-303.February 1, 1955Decision and OrderOn August 5, 1954, Trial Examiner Ralph Winkler issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in certain unfair labor practices withinthe meaning of Section 8 (b) (1) (A) and (2) of the Act and recom-mending that the complaint be dismissed in its entirety, as set forthin the copy of the Intermediate Report attached hereto.Thereafter,the General Counsel filed exceptions to the Intermediate Report and asupporting brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.However, the Board has considered theIntermediate Report, the exceptions and brief, and the entire recordin this case and hereby reverses the Trial Examiner for the reasonshereinafter noted.The Trial Examiner found that the Respondent did not violateSection 8 (b) (1) (A) and (2) of the Act by wrongfully causing thedischarge of Boness, the complainant. In reversing the Trial Exam-iner, we do so solely on the ground that Boness, on September 9, 1953,made a proper tender of dues which was rejected by the Respondent.As we deem it unnecessary to consider the various grounds upon whichthe Trial Examiner based his finding of no unfair labor practice,we do not adopt his Intermediate Report other than that portionwhich relates to the facts surrounding the discharge.111 NLRB No. 63. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs set forth in the Intermediate Report, the Respondent Union'sconstitution and bylaws provide for automatic suspension of membersafter 2 months' delinquency in monthly dues, and further providethat "the reinstatement fee for suspended membersshall not be lessthan fifteen(15) Dollars."'On September 1, 1953, the complainantbecame automatically suspended from the Union.On September 9,1953, the complainant tendered her dues for July, August, and Septem-ber.These dues were returned to her on September 10, 1953, with anote stating "no union dues acceptable except at union meetings." 2Nothing was said about payment of a reinstatement fee.Not until asubsequent tender of dues on September 24, 1953, which was also re-fused, was she put on notice that the Union would not accept her duesuntil she paid a $15 reinstatement fee. In fact, the record does notindicate that prior to that time the Union had set the amount to bepaid under the reinstatement provision of its constitution and bylaws.In view of the fact that Mrs. Boness tendered her delinquent andcurrent dues on September 9, 1953, acceptance of which was refusedfor reasons unrelated to the payment of a reinstatement fee which wasnot demanded until 2 weeks later, we find that the complainant onthat date did all that she was required to do to cure her delinquency.We therefore conclude, contrary to the finding of the Trial Examiner,that, as proper tender of dues was made prior to the RespondentUnion's request for discharge, and as this tender was refused by theRespondent, the Respondent Union's subsequent act in causing thecomplainant's discharge was unlawful and a violation of Section 8(b) (1) (A) and (2) of the Act.'THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth above, which have beenfound to constitute unfair labor practices occurring in connection withthe operations of the Company, described in the Intermediate Report,have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.THE REMEDYHaving found that the Respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist from this andlike and related conduct, and to take certain affirmative action designedto effectuate the policies of the Act.1Emphasis supplied.a Although a constitutional provision provides that dues are due and payable on thefirst regular monthly meeting,it nowhere appears that a union member is precluded frompaying his dues other than at a union meeting, such as may be inferred from the Union'snote.s SeeBiscuit and Cracker Workers Local Union No. 405, AFL,109 NLRB 985. ALUMINUM WORKERS INTERNATIONAL UNION413We shall order the Respondent to make Leona Bones' whole for anyloss of pay suffered by her as the result of the Union's unlawful con-duct, by paying to her a sum of money equal to the amount she wouldnormally have earned as wages from the date the discrimination oc-curred to the date she is reinstated by the Corporationin accordancewith the latter'snormalbusiness operations.In computing theamount of back pay due to the Charging Party for this period, thecustomary formula of the Board set forth in F.W. Woolworth Com-pany,90 NLRB 289, shall be applied.As the Trial Examiner didnot find that the Respondent Union had discriminated against theCharging Party, the period from the date of the Intermediate Reportto the date of the Order herein shall, in accordance with our usualpractice, be excluded in computing the amount of back pay due her'We shall further provide that the Union may terminate its liabilityfor further accrual of back pay to the Charging Party by notifyingthe Corporation and the Charging Party that it has no objection toher reinstatement.The Union shall not thereafter be liable for anyback pay accruing after 5 days from the giving of such notice.'In addition to computing the back pay due Leona Boness, the Re-spondent shall deduct from the amount payable toBoness such sumas would normally have been deducted from her wages for depositwith State and Federal agencies on account of social security and othersimilar benefits.The Respondent shall pay to the appropriate Stateand Federal agencies to the credit of Boness, and The Metal WareCorporation, a sum of money equal to the amount which, absent dis-crimination, would have been deposited to such credit by the Corpora-tion, eitheras a taxupon the Corporation or on account of deductionsmade fromBoness' wages by the Corporationon account of such socialsecurity or other similar benefits.'CONCLUSIONS OF LAW1.The Metal Ware Corporation,aWisconsin corporation, is en-gaged in commerce within the meaning ofthe Act.2.AluminumWorkersInternational Union, Local No. 135, AFL,is a labor organization within the meaning of Section 2 (5) ofthe Act.3.By restraining and coercing employees of the Company in theexercise of rights guaranteed by Section 7 of theAct, theRespondenthas engaged in and is engaging in unfair labor practices within themeaning of Section 8(b) (1) (A) of the Act.4.By causing and attempting to cause The Metal Ware Corpora-tion to discharge Leona Boness, Respondent Union has engaged in,d Utah Construction Co.,95 NLRB 196.s Pinkerton'sNational Detective Agency, Inc.,90 NLRB 205;Local Union 595, Inter-national Association of Bridge,Structural and Ornamental Iron Workers,AFL,109NLRB 73.6 Pen and Pencil Workers Union, Local 19593, AFL,91 NLRB 883. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDand is engaging in, unfair labor practices within the meaning of Sec-tion 8 (b) (2) of the Act.5.The aforesaid labor practices affect commerce within the mean-ing of Section 2 (6) and (7) of the Act.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Aluminum Work=ers International Union, Local No. 135, AFL, and its officers, repre-sentatives, agents, successors, and assigns, shall :1.Cease and desist from :(a)Causing or attempting to cause The Metal Ware Corporationto discriminate against its employees in,violation of Section 8 (a) (3)of the Act.(b)Restraining or coercing the employees of The Metal WareCorporation in the exercise of any right guaranteed in Section 7 ofthe Act, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Notify Leona Boness and The Metal Ware Corporation, in writ-ing, that the Respondent withdraws all objections to the employmentof Leona Boness and that it requests The Metal Ware Corporation tooffer Boness immediate and full reinstatement to her former or sub-stantially equivalent position.(b)Make whole Leona Boness for any loss of earnings sufferedsince November 19, 1953, by reason of discrimination against her, inthe manner set forth in the section entitled, "The Remedy."(c)Post at its business office in Two Rivers, Wisconsin, and allother places where notices to its members are customarily posted, cop-ies of the notice attached hereto marked "Appendix." ° Copies ofsaid notice, to be furnished by the Regional Director for the Thir-teenth Region, shall, after being duly signed by an official representa-tive of the Respondent Union, be posted immediately upon receiptthereof and maintained for a period of sixty (60) consecutive daysthereafter in conspicuous places including all places where notices tomembers are customarily posted.Reasonable steps shall be taken bythe Respondent Union to insure that said notices are not altered, de-faced, or covered by any other matter.I In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." ALUMINUM WORKERS INTERNATIONAL UNION415(d)Mail to the Regional Director for the Thirteenth Region signedcopies of the notices attached hereto marked "Appendix," for posting,The Metal Ware Corporation willing, at said Corporation's Two Riv-ers,Wisconsin, plant, in places where notices to employees are cus-tomarily posted.(e)Notify the Regional Director for the Thirteenth Region, in writ-ing, within ten (10) days from the date of this Order, what steps it hastaken to comply herewith.AppendixNOTICE TO ALL EMPLOYEES OF THE METAL WARE CORPORATION, TwoRIVERS,WISCONSIN, AND TO ALL MEMBERS OF ALUMINUM WORKERSINTERNATIONAL UNION, LOCAL No. 135, AFLPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify the employees that :WE WILL NOT cause or attempt to cause The Metal Ware Corpo-ration to discriminate against employees in regard to their hireor tenure of employment, or any term or condition of employment,in violation of Section 8 (a) (3) of the National Labor RelationsAct.WE WILL NOT restrain or coerce employees of The Metal WareCorporation in the exercise of any right guaranteed under Sec-tion 7 of the Act, including the right to refrain from engaging inany or all of the activities guaranteed thereunder, except to the ex-tent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employ-ment, as authorized in Section 8 (a) (3) of the Act.WE WILL make whole Leona Boness for any loss of earnings suf-fered as a consequence of the discrimination against her.WE WILL notify Leona Boness and The Metal Ware Corpora-tion, in writing, that we have no objection to the employment ofLeona Boness and request that the Company offer to her im-mediate and full reinstatement to her former or substantiallyequivalent position.ALUMINUM WORKERS INTERNATIONAL UNION,LOCAL No. 135, AFL,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDIntermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon charges filed by Leona H. Boness, an individual, the General Counsel for theNational Labor Relations Board issued a complaint on April 22, 1954, alleging thatRespondent Local No. 135, Aluminum Workers International Union, AFL, has vio-lated Section 8 (b) (1) (A) and (2) of the Labor Management Relations Act, 1947,61 Stat. 136, herein called the Act.Copies of the complaint and the charge wereserved upon Respondent Local, and Respondent Local has filed an answer denyingthe commission of the unfair labor practices alleged.Pursuant to notice, a hearing was held in Two Rivers, Wisconsin, on May 26, 1954,before the duly designated Trial Examiner.The General Counsel and the Respond-ent were represented by Counsel and all parties had full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bearing on the is-sues.The parties were given opportunity at the close of the hearing to presentoral argument, and both the General Counsel and the Respondent have filed briefswith the Trial Examiner.Motions by the Respondent to dismiss the complaint aredisposed of in accordance with the following findings of fact and conclusions of law.Upon the record in the case, and upon observation of the demeanor of witnesses,I make the following:FINDINGS OF FACT1.THEBUSINESSOF THE COMPANYThe Metal Ware Corporation, herein called the Company, is a Wisconsin corpora-tion with a plant in Two Rivers, Wisconsin, where it is engaged in the manufactureof kitchenware and electrical appliances.The value of the Company's interstate pur-chases and shipments in 1953 exceeded $250,000 and $1,000,000, respectively.I find that the Company is engaged in commerce within the meaning of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESThe General Counsel alleges that Respondent Local 135 entered into certain union-security agreements in 1953 and thereafter caused Leona Boness to be discharged inNovember 1953 because of her failure to maintain her union standing as allegedlyrequired by such agreements.The General Counsel attacks the legality of the agree-ments and the discharge on the ground that Respondent Local 135 had never achievedcompliance with the filing and affidavit requirements of Section 9 (f), (g), and (h)of the Act until after the discharge in question.Section 8 (a) (3) provides, in pertinent respects, that an agreement which re-quires union membership as a condition of employment following the "effective dateof such agreement" is unlawful unless the "labor organization.has at the timethe agreement was made or within the preceding 12 months received from the Boarda notice of compliance with Section 9 (f), (g), and (h)... .A. Organizational and contract history of Respondent Local 135In May 1952 the Company entered into a 2-year collective-bargaining agreementwith Federal Labor Union #20678, International Council of Aluminum WorkersUnions, AFL. Federal Labor Union #20678 was in compliance with Section 9 atthe time, and it maintained such compliance until December 31, 1952.This May1952 contract covered the usual matters of collective bargaining, including a pro-vision that all employees covered by the agreement shall, as a condition of employ-ment, be "members in good standing" in the Union and that new employees shallbecome such members after 30 days' employment.In February 1953, the International Council, with which Federal Labor Union#20678 was affiliated, was chartered as an International Union by its parent or-ganization-the American Federation of Labor-and its name became AluminumWorkers International Union, AFL.This change from International Council to In-ternational Union did not come about because of any rival unionism or organizationalschism or defunctness or the like; rather, the change was a normal organizational de-velopment under American Federation of Labor aegis and was in fulfillment of thatportion of the Council's preamble which provided that the Council was organizedunder the American Federation of Labor "for the purpose of obtaining an Interna-tional Charter from the American Federation of Labor."Shortly after receiving its charter, Aluminum Workers International Union, AFL,held its constitutional and first annual convention in March 1953.Accredited repre- ALUMINUM WORKERS INTERNATIONAL UNION417sentatives from all federal labor unions affiliated with the Council, including FederalLabor Union #20678, were present, and they adopted the International Union's con-stitution,with some differences between the constitutions of the Council and the In-ternationalUnion.The International Union constitution prescribes bylaws for itslocal union affiliates, article XII of such bylaws providing, in part, that:All federal labor unions of workers within the jurisdiction of the InternationalUnion which are in existence at the time this constitution is adopted, shall affil-iate with this International Union within thirty (30) days. In so affiliating, suchfederal labor unions shall relinquish their federal charters and seals and obtainlocal union charters and seals from the International Secretary-Treasurer, andall persons holding good standing membership in such federal labor union shallbecome members of the Local Union receiving such charter.Any such fed-eral labor union affiliating with the International Union shall retain its entireassets, including its real, personal and intangible property, and including all col-lective bargaining agreements, and all of its liabilities, but in connection withall such assets, agreements, and liabilities and for all other purposes such federallabor union affiliating with the International Union shall take all necessary stepsto effect a change in its name and number to conform with the name and num-ber appearing on the Local Union charter issued it by the International Union.Such federal labor unions having established defense funds may preserve, main-tain and continue such funds upon affiliation with the International Union.InMarch 1953, after the International Union's constitutional convention, mem-bers of Federal Labor Union #20678 unanimously approved the change from Coun-cil to International and, in accordance with the aforestated article XII, they ob-tained a new charter and seal from the International and became Aluminum WorkersInternational Union, Local No. 135, AFL.At or about the same time in March1953, the membership of Respondent Local No. 135 also unanimously adopted alocal constitution and bylaws-identical in substantial respects to the constitutionand bylaws of Federal Labor Union #20678. The officers of Federal Labor Union#20678 automatically carried over as officers of Respondent Local No. 135 withoutan election, and Respondent Local 135 otherwise carried over, with unbroken con-tinuity, the internal functioning and financial position of Federal Labor Union#20678.As in the case of the Council and International, the change in name fromFederal Labor Union #20678 to Local No. 135 was merely an organizational inci-dent stemming from the grant of an International charter to the Council, and notbecause of any rival unionism or schism or defunctness at the local or any otherlevel.The constitution adopted by Respondent Local 135 in March 1953 provides, amongother things, that members are in good standing "until expelled or suspended andnot reinstated" (Federal Labor Union #20678 had an identical constitutional pro-vision); that members are "automatically suspended upon becoming two monthsdelinquent in dues" (Federal Labor Union #20678 had a 3-month period); thatRespondent shall not accept any dues until the member first pays any reinstatementfee owed by such member (Federal Labor Union #20678 had an identical pro-vision); and that the reinstatement fee for suspended members shall not be lessthan $15 (Federal Labor Union #20678 had a similar provision).Also, in March 1953, the International Union advised the Board of its changein name from International Council, and the International Union has been in com-pliance at all times since April 1953.1The organization entitled Local No. 135,Respondent herein, first achieved compliance under such name in April 1954.The Company and Respondent Local No. 135 maintained the aforementioned1952 agreement upon Respondent's change in name in March 1953. In May 1953they agreed upon, and in December 1953 they executed, a "Supplement" to the1952 agreement which, it is recalled, ran until May 1954.The 1952 supplementprovided that "the identification of the `Union' (in the May 1952 Contract) shallbe Aluminum Workers International Union, Local No. 135"; that articles V, IX,and X of the May 1952 agreement, dealing with vacations, grievances, and wagesbe amended in certain respects, effective May 18, 1953; and that article XI, theduration clause of the 1952 agreement, be amended by adding a provision that,effective as of September 15, 1953, the Union and the Company agree to extendthe "present contract" to May 16, 1955, with reopening for wages and fringe benefitsin accordance with article X of the contract.No amendment or other referencewas made to other substantive provisions of the May 1952 agreement, including theunion-security provisions thereof.And in settlement of a strike begun in late August1Based on information from the Board's compliancesection inWashington, D. C. 418DECISIONS OF NATIONAL LABOR RELATIONS BOARD1953, Respondent Local 135 and the Company executed a "Settlement Agreement" onSeptember 15, 1953, in which the parties agreed upon the method of recalling em-ployees; amended article IX of "the existing Labor Contract" to contain a no-strikeprovision (identical with a provision contained in the aforementioned Supplement);and also agreed to extend the "present contract" to May 16, 1955 (as similarlyprovided in the supplement).B. Contract and compliance issuesThe General Counsel asserts that Respondent Local 135 is a "new" labor organiza-tion which did not come into being until March 1953; and he thereupon claims thatthe 1953 supplement and settlementagreementwere "new" agreements with such"new" organization, which "new agreements" incorporate the union-security pro-visions of the 1952 agreement of Federal Labor Union #20678.Accordingly, con-tends the General Counsel, these 1953 union-security agreements were unlawfulbecause of Respondent's failure to achieve Section 9 complianceuntilApril 1954.As these agreements were unlawful for such reason, the General Counsel continues,they may not justify Respondent's causing the discharge of Boness in November1953 for her loss of "goodstanding" inthe Union as such contracts require.TheGeneral Counsel concedes, however, apart from compliance considerations, thatthe foregoing contract conditions of employment, including dues and reinstatementfee requirements, are otherwise valid.SeeFood Machinery and Chemical Corpora-tion,99 NLRB 1430.Respondent claims that it and Federal Labor Union #20678 are one and the samelabor organization and it accordingly denies that the 1953 supplement and settle-ment agreement were made by it as a "new" labor organization. Respondent there-upon asserts that the only material compliance date is the effective date of the 1952agreement upon which it relies in justifying its conduct as to Boness, and it claimsin this connection that it was in compliance at that time under the name of FederalLabor Union #20678 and was therefore entitled to invoke the 1952 agreementagainstBoness.Because, however, this organizational relationship asserted by Respondentrelates to the ultimate issue as to whether the 1952 compliance status of FederalLabor Union #20678 inures to the benefit of Respondent Local 135 in 1953, theGeneral Counsel claimed at the hearing that such issue and related evidence is beyondthe proper scope of this proceeding in view of the established principle that com-pliance matters are solely for the Board's administrative determination and may notbe litigated in complaint or representation cases. SeeCoca-Cola Bottling Companyof Louisville, Inc.,108 NLRB 490,N. L R B v. Sharples Chemicals, Inc.,209 F.2d 645, 650-651 (C. A.6); American Rubber Products Corp. v. N. L. R. B.,214 F.2d 47 (C. A. 7).The nonlitigabihty rule asserted by the General Counsel was formulated in caseswhere a party sought to attack the Board's administrative determination as to thecompliance status of either a petitioning union in a representation context or a charg-ing union inan unfair labor practice proceeding.Here, however, the GeneralCounsel alleges noncompliance of a party respondent and predicates the unfair laborpractice allegation on such ground. It would seem a deprivation of due process todeny a party respondent an opportunity to litigate the merits of the very matterat issue.Moreover, the litigability of compliance matters in the present contextseems warranted by the so-called "fronting" cases, where parties are permitted toshow that a noncomplying union is the real party in interest in whose behalf anominalpetitioner or charging party filed a petition or charge.SeeAmericanRubber Products Corp. v. N. L. R. B., supra.For what Respondent seeks to dohere is to show that its organization was the real party in interest to the 1952 con-tract and to Federal Labor Union's compliance status, by whatever name it becalled.I therefore deny the General Counsel's motion to strike the evidence setforth above respecting the organizational nexus between Respondent Local 135 andFederal Local Union #20678.And I also reject the General Counsel's additionalcontention that the Board is itself precluded from looking beyond the name of alabor organization in determining its compliance status under a different name.Under the General Counsel's view, should a labor organization change onlyits namewhile it is in compliance with Section 9, the same organization newly named wouldautomatically and for all purposes fall out of compliance until it makes a com-pletely new filing under its new name, no matter what the circumstances may be.I cannot accept such asserted proposition of law which would, in effect, strip theBoard of the exercise of all judgment in compliance matters regardless of unusualormitigating considerations and which would thus limit the Board's function inthese respects solely to that of a clerk even in a case where alleged noncomplianceis the very basis upon which a complaint has been issued. ALUMINUMWORKERSINTERNATIONAL UNION419'A change in name, or constitutional changes such as were made here and whicha union may make without changing its name, or a change in the name of its-imme-diate parent affiliate, all within the structure of the same parent federation (in thiscase, the American Federation of Labor), do not, without more, change the essentialcharacter of a labor organization or affect its status under the Act.2 I conclude,therefore, that the International Council and the International Union are the same,labor organization and that Federal Labor Union #20678 and the Respondent are aunity as well, and that the "continuity of organization" between these organizationswas preserved despite the changes in question. SeeContinental Oil Co. v. N. L. R. B.,supra.Respondent Local 135 was therefore the labor organization party to theMay 1952 contract after March 1953. (See cases cited in footnote 2, above.)AndI further conclude upon all the foregoing, that the compliance and contractualstatus of Respondent Local 135 is that of Federal Labor Union #20678 within thecircumstances of this case, and that it was therefore entitled to performance of theunion-security provisions of the 1952 agreement.The General Counsel further asserts in his brief that, even on the assumption thatRespondent Local 135 occupies the same compliance and contractual position asFederal Labor Union #20678 and was therefore not a "new" labor organizationwhen it agreed upon the supplement and settlement agreement in 1953, this supple-ment and settlement agreement were unlawful, nevertheless, because they renewedthe 1952 union-security provisions during a period (May and September 1953) whenRespondent's compliance had lapsed. (It is recalled that Federal Labor Union#20678 went out of compliance on January 1, 1953, and that Respondent Local 135did not come into compliance under such name until April 1954.)However, neitherthe 1953 supplement or settlement agreement purport to amend or otherwise affectthe union-security provisions of the May 1952 contract except to extend the effectiveterm of such provisions until May 1955.As the 1952 agreement was effective untilMay 1954, the actual effect of the 1953 supplement and settlement agreement, inso-far as union-security provisions are concerned, is only to provide for an extensionwhich does not become operative until May 1954.Nor isTacoma Harbor Lumberand Timber Co.,108 NLRB 912, upon which the General Counsel relies, authorityfor a contrary interpretation.Unlike the May 1952 contract under considerationhere with its fixed original term of 2 years, the contract in theTacomacase had nofixed term; rather, it provided that it "remain in full force and effect as a continuingagreement" and it was still in operation at the hearing date in that case, more than13 years after its execution in 1940.The Board's holding that theTacomacontractwas renewed within the meaning of Section 102 and.8 (a) (3) of the Act on each ofthe 13 occasions when the parties agreed to raise wages during the 13 years of thecontract's operation is, therefore, not controlling on the situation at issue in thiscase.The validity of a union-security agreement which does not become operative untila future specified date depends, I find, on the compliance status of the contractingunion when the provisions become operative and not when the contract is executed.The situation in this respect is the same, in principle, as a union-security agreementwhich postpones the effective date of such provisions until the contracting unionachieves compliance.SeeNorthwest Magnesite Company,101NLRB 85, 87-88.As the union-security provisions of the 1953 supplement and settlement agreementdid not become operative until May 1954, their validity turns on Respondent's com-pliance status in May 1954; and in May 1954 the Respondent was in compliance withSection 9 of the Act.I therefore conclude that the union-security provisions of the May 1952 contractwere lawfully operative in Respondent Local 135's favor in November 1953 whenBoness was discharged and I further find that Respondent Local 135 did not violatethe Act by entering into the 1953 supplement and settlement agreement as allegedby the General Counsel.C. The alleged discriminatory dischargeThe Respondent changed its constitution and bylaws in March 1953, as alreadyindicated, to provide automatic suspension of members after 2 months' delinquency2N L R B v. Harris-Woodson Co, Inc,179 F. 2d 720, 723 (C. A. 4) ;Continental OilCo VN L R B,113 F. 2(1 473, 477 (C A 10), cert denied on this point, 313 U. S 212;Ohio Hoist and Manufacturing Company,108 NLRB 561;New Jersey Oyster Plantersand PackersAssociation,Inc,101 NLRB 538;Charles Beck Machine Corporation,107NLRB 874.344056-55-vol 111-28 4 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDinmonthly dues, as compared with the 3-month period theretofore provided.Mem-bers iiiiammously approved this change together with other constitutional matters attheMarch 1953 membership meeting, and Respondent further advised its membersto this effect by a notice which was posted on the employee bulletin board at theplant immediately after the change was effective.Each month from the time this2-month suspension rule went into effect, the Union also posted a notice on the bulle-tin board listing the names of all members who were delinquent and those who wouldbe delinquent by the end of the month.Boness was a union member during her entire employment period of 3 years withthe Company.Her dues were paid up only through June 1953 when her name ap-peared on the delinquency list posted by Respondent on the plant bulletin board onAugust 10, 1953.The Respondent asserts, and the General Counsel admits, thatBoness would be automatically suspended and subject to valid discharge under exist-ing contract requirements-apart, that is, from the General Counsel's compliancecontentions which I have rejected-unless she tendered her dues before September1.Boness did not again tender dues until on or about September 10, by which timeshe was automatically suspended, and Respondent returned the $6 money order forthe $2 monthly dues for July, August, and September, which Boness had mailed toRespondent on that occasion. Boness, at that time, also owed a minimum $15 rein-statement fee because of her automaticsuspensionfor dues delinquency and, as alsostated above, such fee must be paid before arrearages are acceptable.Boness ten-dered her arrearages to Respondent Local a week later, but again without tender ofthe reinstatement fee, and the tender was refused.On September 21, 1953, Respondent requested the Company that Boness and sev-eral other named employees be notified of their dues delinquencies and that theywould be subject to discharge unless they regained their good standing in the Unionwithin a 5-day grace period.Edna Griep, a company official, replied to Respondentthe next day that "our employees are aware of the fact that they need to be in goodstanding in the Union" and that the named employees had left their dues at the com-pany office where they were available to the Union. Such deposit by Boness did notinclude a reinstatement fee and Respondent Local 135 did not pick up her dues at^Gnep's office.At a union meeting on September 24, 1953,Boness againtendered her $6 arrear-ages without a reinstatement fee, whereupon Respondent President Lester Tetzlaffinformed Boness on this occasion that the Respondent would not accept her dueswithout payment of a $15 reinstatement fee. Boness told Tetzlaff that she did nothave to and "wouldn't" pay a- reinstatement fee and Respondent refused Boness'tender once more. Boness testified this was the first time she was advised she wouldhave to pay a reinstatement fee .3On or about October 10,Boness againtenderedher dues for July, August, and September together with dues for October, November,and December. Boness advised Respondent on this occasion that she would not pay,the $15 reinstatement fee, whereupon Respondent again refused Boness' tender.Finally, on October 27, 1953, and Boness still not having tendered her reinstate-ment fee, the Respondent notified the Company to discharge Boness for failure topay her dues. The Company did not act on the Respondent's request, and on Novem-ber 4 the International's secretary-treasurer,William Cowley, renewed to Company-Official Griep the Union's request thatBonessbe discharged. Immediately after thisconversation between Griep and Cowley the Company sent Cowley a telegram stat-ing: "Re demand for discharge of [Boness], up to now we have not received noticethat [she has] been expelled from the Union." On receipt of this wire, Cowley noti-fied Griep that Boness had automatically lost her union standing upon failure to payher dues; and Cowley once more demandedBoness'discharge and suggested that the,company attorney get in touch with the Respondent's attorney, Herbert Thatcher.8Boness testified that she was aware of the automatic suspension rule for dues delin-quency even under the Federal Labor Union's bylaws, but that she had not been awareof the change from the 3 to 2 months period in such connection. She testified that dur-ing her entire 3 years' employment she paid her dues on the third month of the 3-monthperiod, however, the record shows that her first dues payment, after the 2 months rulewas in effect, was made, in May 1953 for the months of April, May, and June. This solevariation in Boness' payments was in accord with the new 2-month's rule. Boness did notdeny actual knowledge that her name appeared on Respondent's August delinquencynotice at the time of such posting. ALUMINUM WORKERS INTERNATIONAL UNION421The Company meanwhile advised Respondent that it would not discharge an em-ployee for dues delinquencyuntilsuch employee were expelled from the Union.On November 5, according to the testimony of Griep and the stipulated testimonyof Company Attorney Murphy, Murphy thereupon reported to the Company that hehad discussed the matter with Thatcher and that Thatcher had allegedly advisedMurphy to haveBoness sendher reinstatement fee and her dues to the Respondent.Thatcher testified that he merely told Murphy that Respondent Local 135 had a rightto demand an employee's discharge for nonpayment of uniform reinstatement fees,and he denied advising Murphy to have Boness tender her reinstatement fee anddues.On November 6, according to the testimonyof Bonessand other witnesses for theGeneral Counsel, Boness allegedly sent the Respondent by registered mail threemoney orders covering her reinstatement fee and her monthly dues for July throughDecember.According to Respondent's witnesses, this registered mail containedmonthly payments only and no reinstatement fee.Whether or not a reinstatementfee was enclosed, Respondent refused the tender. By letter dated November 18, 1953,the Respondent advised the Company that Boness had been expelled from unionmembership and it again requested her discharge.The Company discharged Bonessthe following day.D. Further findings and conclusions as to BonessThe General Counsel admits, by way of recapitulation, that apart from compliancematters, the dues (including reinstatement fee) requirements of the contract were avalid condition of employment and thatBoness wasautomatically suspended fromgood standing on September 1 and was thereupon subject to lawful discharge unlessshe tendered her reinstatement fee before the Respondent requested her discharge.(SeeChisholm-Ryder Company, Inc.,94 NLRB 508, to the effect that a belatedtender does not forestall a valid discharge.)The cutoff date in the present case,therefore, is October 27 when the Respondent made its first discharge request. It isirrelevant and therefore unnecessary to decide whether Boness tendereda reinstate-ment fee on November 6; even if she did, the Respondent is not to be prejudiced be-cause the Company failed to comply with Respondent's proper demand on October 27and instead imposed an expulsion condition not required by the contract.The General Counsel further asserted at the hearing, however, that RespondentLocal 135 had waived the reinstatement fee and it relied in this connection on Griep'sversion of the Thatcher-Murphy conversation, the fact that the August 10 delin-quency notice did not specifically state that Boness would have to pay a reinstate-mentfee if she failed to pay her required dues before September 1, and the fact thatRespondent did not mention a reinstatement fee when it rejected Boness' tenders inearly September and before September 24.The General Counsel has apparentlyabandoned these bases for a waiver for he does not rely on them in his brief, and Ishall not discuss them further except to state that I consider them without merit. Inhis brief, however, the General Counsel does urge a waiver on the basis of Respond-ent's constitutional requirement that "the reinstatement fee for suspended membersshall not be less than $15."Asserting that this requirement is ambiguous in that itdoes not specify a "definite" reinstatement fee, the General Counsel now contendsthat Boness "could [not] be required, for discharge purposes, to pay areinstatementfee until suchtime asthe Union determined and communicated the exact amount ofthe reinstatement fee."Accordingly, asserts the General Counsel, Boness' tender ofdues in September and before the amount of the reinstatement fee was specified onSeptember 24 constitutes a waiver of any reinstatement fee and makes the priorSeptember tenders proper.Certainly, Boness' tailure to pay her dues before September and her consequentloss of "good standing" cannot be attributed to any claimed ambiguity in the amountof the reinstatement fee.And that Respondent did not specify such amount early inSeptember also could not have prejudiced her, for it did notify her of the preciseamount ontwo later occasions before requesting her discharge.This is scarcely awaiversituation.CompareBusch Kredit Jewelry Co., Inc.,108 NLRB 1214.I conclude, therefore, that Respondent did notwaive Boness'reinstatement fee andthat Respondent did not otherwisecauseher discharge in violation of the Act.Noother unfair labor practices having been found,I shall recommend that the complaintbe dismissedin itsentirety.[Recommendations omitted from publication.]